In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered April 24, 1975, which is in favor of defendants, upon the trial court’s dismissal of the complaint at the close of plaintiffs case at a jury trial. Judgment affirmed, with costs. The testimony of plaintiffs, when reviewed in the light most favorable to them, substantiates the trial court’s determination that they failed to establish a prima facie case in this action to recover for injuries to a social guest. Hopkins, Acting P. J., Hargett, Damiani, Christ and Hawkins, JJ., concur.